Citation Nr: 1809861	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional compensation for posttraumatic stress disorder (PTSD), rated as 50-percent disabling when temporary total ratings under 38 C.F.R. § 4.29 were not in effect for it.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from June 1976 to May 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Following multiple rating decisions since then, the Veteran has now been awarded a 50 percent rating for his service-connected PTSD effective August 11, 2005, the date of his claim and following a period wherein he was awarded a temporary 100 percent rating from January 7, 2008 to February 28, 2008, and following another such period from August 2, 2011 to December 1, 2011.  Both of the 100 percent awards were under the provisions of 38 C.F.R. § 4.29.  The Board noted the first award period under 38 C.F.R. § 4.29 in its May 2010 remand.  That Board decision also remanded an additional claim of entitlement to service connection for a low back disability, but there since has been a final Board decision on that other claim in August 2016.

Prior the Board's May 2010 remand, the Veteran had presented testimony during a hearing before the undersigned Chief Veterans Law Judge of the Board in March 2010, and a transcript of the hearing is of record.  During the hearing, the Veteran indicated he was waiving initial RO consideration of the additional evidence he was going to be submitting, namely, some recent prescriptions he had received for his PTSD.

On another matter, in March 2017 the Veteran was misinformed that the undersigned Veterans Law Judge who had presided over his March 2010 hearing was no longer employed by the Board, and therefore mistakenly given opportunity to have a hearing before another judge who would ultimately render the decision in this appeal.  As it turns out, however, the undersigned Veterans Law Judge (actually Chief Judge) has not left the Board.  Instead, the Veterans Law Judge who rendered the August 2016 final decision regarding the additional claim for service connection for a low back disability has left the Board, since having retired, but only after rendering that final decision on that other claim. 

In any event, this claim for a higher rating for the PTSD requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has stated that all of his relevant psychiatric treatment has been VA treatment.  He is appealing for additional compensation for his service-connected PTSD, currently rated as 50-percent disabling.  The most recent Supplemental Statement of the Case (SSOC) on this matter was issued by the RO in October 2013.  Since that time, additional relevant evidence was incorporated into the claims folder by the RO, while the case was still in the possession and control of the RO.  Namely, numerous Social Security Administration records, as well as VA medical records accompanying them, were incorporated into the record in February 2014, when records in the possession of Social Security Administration were received.  Additionally, VA vocational rehabilitation records were received in September and November 2014.  Then, VA medical records of treatment which the Veteran received through March 2015 were incorporated into the record in March 2015,which now was almost 3 years ago, and once again, all of this was after the most recent supplemental statement of the case in October 2013.  

Under the law as it applies to this case, since new records were incorporated into the record while the case was still pending at the RO (it was not transferred to the Board until June 2016), and the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of RO consideration is needed for the Board to be able to consider such evidence in the first instance.  No such waiver has been furnished.  Accordingly, the appeal must be remanded to the RO to have the RO consider this evidence in the first instance prior to any Board consideration of it.  See 38 C.F.R. § 19.37 (2016).  


The Board notes that since the case has been transferred to the Board, even more additional relevant evidence was received in June 2017, concerning vocational rehabilitation matters as they relate to the Veteran's PTSD.  This evidence also has not been considered by the RO, and so on remand, this evidence should be considered by the RO in the first instance as well.  

The waiver of initial RO consideration of evidence, received from the Veteran at the time of his March 2010 hearing before the undersigned, only concerned specific evidence the Veteran was going to submit at that time, specifically consisting of recent prescriptions for his PTSD, and so that waiver does not apply to new VA and Social Security Administration records submitted to the record by the government after the October 2013 supplemental statement of the case.  

On remand, to ensure a complete record, any additional VA medical records of treatment which the Veteran has received for his PTSD since March 2015 should be incorporated into the record.  

Additionally, because the most recent VA psychiatric examination was conducted in July 2013, more than 4.5 years ago, another VA psychiatric examination will be obtained after this on remand, as indicated below, to ensure that an accurate, current, complete picture of the Veteran's service-connected PTSD is obtained.   

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain and incorporate into the record any additional relevant VA medical records of treatment which the Veteran has received since March 2015. 

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to reassess the severity of his PTSD.  The claims folder, including a complete copy of this remand, should be made available to the examiner for review of the history of this service-connected disability.  All indicated tests and studies should be performed, and the results reported in sufficient detail to address the applicable rating criteria.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected PTSD disability impairs functions related to employment.  In other words determine its functional impact.

3.  Thereafter, readjudicate this claim in light of all evidence added to the record since the October 2013 SSOC.  If the benefits sought on appeal remain denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

